FORM OF STOCK PURCHASE AGREEMENT

Exhibit 10.1

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (“Agreement”) is made as of September 16, 2020,
between GiveMePower Corporation (“Seller”) and Kid Castle Educational
Corporation (“Buyer”).

RECITALS:

WHEREAS, the Seller is authorized to issue 1,200,000,000 shares of its common
stocks and 10,000,000 shares of its preferred stock (the “Shares”).

WHEREAS, one (1) share of the Seller’s preferred shares in convertible to 1,000
shares of its common stock (the “Conversion Rate”).

WHEREAS, the Buyer owns and controls 100% of the Membership Units of Community
Economic Development Capital, LLC (“CED Capital”), a California Limited
Liability Company whose main business is real estate development and community
revitalization projects.

WHEREAS, the Buyer owns and controls 97% of the issued and outstanding shares of
Cannabinoid Biosciences, Inc. (“CBDX”), a California biopharmaceutical company,
which intends to engage in the discovery, development, and commercialization of
cures and novel therapeutics from proprietary cannabinoid, cannabidiol,
endocannabinoids, phytocannabinoids, and synthetic cannabinoids product platform
suitable for specific treatments in a broad range of disease areas.

WHEREAS, the Seller desires to sell, transfer, assign and convey to Buyer
1,000,000 shares of its preferred stock and Buyer desires to purchase and
acquire the Shares from Seller, all on the terms and conditions hereinafter set
forth.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained hereinafter, the parties hereby agree as follows:

1. Sale and Purchase of the Shares. At the Closing (as defined in Section 3(a)),
Seller shall sell, transfer, assign and convey the Shares to Buyer, and Buyer
shall purchase and acquire the Shares from Seller. The Shares evidenced by this
agreement shall be conveyed by Seller to Buyer by means of delivery of a
certificate or certificates evidencing the Shares either duly endorsed for
transfer or with duly executed stock powers attached, against which Buyer shall
pay the Purchase Price (as hereinafter defined). The Shares shall be conveyed to
Buyer by Seller free and clear of any and all liens, pledges, encumbrances,
hypothecations or other claims of any kind or nature excepting only restrictions
on transfer imposed by federal and state securities laws and regulations.

2. Purchase Price. The purchase price to be paid by Buyer to Seller for the
Shares (the “Purchase Price”) shall be: (a) Three Dollars ($3.00), and (b)
transfer to Buyer, of 100% interest in Community Economic Development Capital,
LLC (a California Limited Liability Company), payable in immediately available
funds at the Closing.

3. Closing.

(a) The closing of the transactions contemplated hereby (the “Closing”) shall
take place on Wednesday, September 16, 2020 (the “Closing Date”) at 5:00 p.m.,
local time, at the offices of the Buyer, 370 Amapola Ave., Suite 200A, Torrance,
California 90501or at such other time and place as the parties may mutually
agree.

(b) At the Closing, Seller may deliver the certificate or certificates
evidencing the Shares, duly executed for transfer or with duly executed stock
powers attached.  In the event that the certificates have not been issued, the
delivery obligation of Seller shall be when issued.

(c) At the Closing, Buyer shall deliver to Seller the Purchase Price of three
dollars and such documents evidencing the transfer of CED Capital and CBDX to
Seller.

 

1

 

--------------------------------------------------------------------------------

 

4. Warranties and Representations of Seller. Seller warrants and represents to
Buyer as follows:

(a) Seller owns, beneficially and of record, the Shares free and clear of any
and all liens, pledges, restrictions, encumbrances, hypothecations or other
claims of any kind or nature, including any claims relating to or arising from
the rights of or duties to any present or former spouse, excepting only
restrictions on transfer imposed by federal and state securities laws and
regulations and excepting the restrictions contained in the Shareholder
Agreements, each of which Seller shall obtain the necessary consents and waivers
and which shall be terminated as they relate to Seller as of the Closing Date.

(b) Seller has full power and authority to execute and to deliver this Agreement
and to perform his/her obligations hereunder. This Agreement constitutes the
valid and binding agreement of Seller, enforceable against Seller in accordance
with its terms, except to the extent enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights and subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

(c) Seller has, and has been at all times since the Company’s inception, direct
access to the operations and business of the Company and has integral knowledge
of the Company’s business, operations and prospects. Seller has had a full and
complete opportunity to ask questions and request information about the Company
from the officers, directors and other employees of the Company, and
acknowledges that any and all questions and requests which Seller has chosen to
submit have been fully answered and fulfilled. Seller has determined that the
present time and price is the most opportune time and price for Seller to sell
the Shares, regardless of whether the value of the Shares appreciates in the
near term or otherwise, and whether such appreciation is substantial or not.
Seller acknowledges that, assuming continuing improvements in the financial
performance of the Company, the value of the Shares is likely to increase
substantially at some indeterminate time in the future, and possibly even in the
near future. Nevertheless, Seller has determined to sell the Shares to Buyer at
this time. Additionally, Seller acknowledges that the Purchase Price paid for
the Shares was negotiated by Seller and Buyer at arms length and in good faith.
However, Seller further agrees that the Purchase Price may not necessarily
reflect or approximate the actual value of the Shares at the date of this
Agreement or at any time thereafter. Seller acknowledges that he/she has bona
fide business reasons for selling the Shares at the Purchase Price. Seller
further acknowledges that Buyer recommended to Seller that Seller consult with
legal and financial counsel concerning the transaction provided for herein, the
adequacy of the Purchase Price and the advisability of selling the Shares at
all, and that Seller had a full and fair opportunity to seek such advice.

 

 

5. Warranties and Representations of Buyer. Buyer warrants and represents to
Seller as follows:

(a) Buyer is acquiring the Shares for its own account and not with a view to
their distribution (within the meaning of Section 2(11) of the Securities Act of
1933 (the “Securities Act”)). Buyer is aware of the restrictions on transfer
applicable to the Shares under federal and state securities laws and regulations
and that the Company is under no obligation to register the Shares under the
Securities Act.

(b) Buyer has full power and authority to execute and to deliver this Agreement
and to perform its obligations hereunder. This Agreement constitutes the valid
and binding agreement of Buyer, enforceable against Buyer in accordance with its
terms, except to the extent enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights and subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

6. Assignment. This Agreement shall be binding upon the successors and permitted
assigns of each of the parties hereto. Except as permitted herein, neither party
may assign this Agreement or any of its respective rights hereunder without the
prior written consent of the non-assigning party. Notwithstanding anything to
the contrary contained herein, Seller acknowledges that Buyer intends to assign
its rights to acquire a portion of the Shares to a third party, and Seller
hereby agrees and consents to such assignment. Seller further agrees that any
and all cash proceeds she receives from the sale of such Shares to Buyer’s
assignee shall reduce the amount of, and be applied against, the Closing Cash
Payment payable by Buyer hereunder. In connection with such sale by Seller to
Buyer’s assignee, Seller shall execute such agreements and instruments as are
reasonably necessary to transfer free and clear title to the Shares purchased by
Buyer’s assignee to Buyer’s assignee, including, without limitation, a stock
purchase agreement substantially similar to the terms of this Agreement.

2

 

--------------------------------------------------------------------------------

 

7. Miscellaneous. This Agreement and the Exhibits attached hereto constitute the
entire agreement between Buyer and Seller with respect to the subject matter
hereof, superseding all prior written or oral agreements, understandings or
memoranda with respect to said subject matter. It shall not be amended, modified
or replaced except by a subsequent written instrument executed by both parties.
This Agreement shall be governed by and construed under the internal substantive
laws of the State of California.

8. Invalidity. If any provision of this agreement is determined by a court or
arbitrator to be invalid, unenforceable or otherwise ineffective, that provision
shall be severed from the rest of this agreement, and the remaining provisions
shall remain in effect and enforceable.

9. Further Assurances. The parties agree: to furnish upon request to each other
such further information; to execute and deliver to each other such other
documents; and to do such other acts and things, all as the other party or
parties may reasonably request for the purpose of carrying out the intent of
this Agreement and the documents referred to in this Agreement.

 

10. Counterparts. This Agreement may be executed in several counterparts each of
which shall constitute an original, but all of which together shall constitute
one and the same agreement.

IN WITNESS WHEREOF, the undersigned have hereunto set their respective hands
effective as of the date and year first above written.

 

     

SELLER:

GiveMePower Corporation

 

 //Frank I Igwealor

By:

 

Frank I Igwealor

 

     

Its:

 

President and CEO

 

 

BUYER:

 

 

Kid Castle Educational Corporation

       

 

       

//Frank I Igwealor

By:

 

Frank I Igwealor

Its:

 

President and CEO

 

3

 